Citation Nr: 1210441	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-33 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of right anterior shoulder dislocation with torn glenoid labrum, evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from August 1985 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied the Veteran's request for entitlement to an increased rating for residuals of right anterior shoulder dislocation with torn glenoid labrum, evaluated as 20 percent disabling.  In a rating decision issued in June 2008, the RO granted the Veteran a temporary total disability evaluation for her service-connected right shoulder disorder following surgery, effective from May 6, 2008, to August 1, 2008.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2012.  A transcript of the hearing has been associated with the Veteran's claims file.  


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for entitlement to an increased rating for residuals of right anterior shoulder dislocation with torn glenoid labrum, evaluated as 20 percent disabling.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the Veteran's claims file reflects that she has received ongoing treatment at the North Florida/South Georgia Veterans Health System.  Records in the file obtained by the RO document treatment at a VA facility dated most recently in October 2008.  However, in January 2012, the Veteran submitted additional records of her ongoing treatment from the North Florida/South Georgia Veterans Health System, dated most recently in April 2011.  It is unclear from the record whether these treatment records comprise the entirety of records of the Veteran's treatment at VA facilities from October 2008.  The Board acknowledges that the RO has sought records of the Veteran's treatment from the North Florida/South Georgia Veterans Health System for the time period ending in October 2008.  It does not appear, however, that the RO searched for any records for the period more recent than October 2008.  (Other than the partial records submitted by the Veteran in January 2012, no such records are present in the file; nor is there evidence that the RO has sought more recent treatment records.)

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claim for a higher rating, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the North Florida/South Georgia Veterans Health System, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

A review of the Veteran's claims file reflects that she was provided VA examination in February 2008 to assess the current severity of her right shoulder disorder.  Report of that examination reflects that the Veteran complained of ongoing and severe pain in her right shoulder that had worsened significantly since August 2007.  She complained of giving way, stiffness, instability, weakness, clicking, and effusion in the shoulder, as well as daily flare-ups that caused her to stop moving her right arm until her medication took effect.  No dislocation or ankylosis was noted.  Her flexion was noted to be to 130 degrees, with pain beginning at 70 degrees; and her abduction was noted to be to 105 degrees, with pain beginning at 95 degrees.  Rotation was noted to be to 10 degrees, although the Veteran was unable to perform repetitions due to pain.  The examiner diagnosed the Veteran with status-post right anterior shoulder dislocation with torn glenoid labrum, degenerative changes of the right shoulder, grade II chondromalacia, and adhesive capsulitis of "unknown etiology."

In addition, the Veteran has sought ongoing treatment with both private and VA treatment providers for her service-connected residuals of right anterior shoulder dislocation with torn glenoid labrum.  Review of her treatment records reflects that the Veteran has complained on multiple occasions of worsening pain in her right shoulder, as well as numbness and tingling in her right hand and fingers.  The Board notes in particular that the Veteran's VA treatment provider, at a February 2008 visit, speculated that her complaints of tingling and numbness in her right upper extremity could be due to scar tissue resulting from her shoulder surgeries.  She has also been diagnosed on multiple occasions with degenerative joint disease of the right shoulder and has undergone physical therapy to treat the disorder.  At her January 2012 hearing before the undersigned Veterans Law Judge, the Veteran testified that she believed her right shoulder disorder had worsened since her last VA examination, which took place in February 2008.  She complained of increasing limits on her range of motion and stated that she had difficulty drying her hair, lifting, and reaching with her right arm.

The Veteran's right shoulder disability has been rated by the RO as analogous to 38 C.F.R. § 4.71a, Diagnostic Code 5203, impairment of clavicle or scapula.  38 C.F.R. § 4.71a (2011).  Under Diagnostic Code 5203, for either the major or minor joint, a 20 percent rating is for application when there is nonunion of the clavicle or scapula with loose movement, or when there is dislocation of the clavicle or scapula.  Consideration may also be given to other rating criteria, such as those that address limitation of motion.  Under Diagnostic Code 5201, a 20 percent rating is for application when motion of the arm is limited to shoulder level, and a 30 percent rating is for limitation of motion of the major arm to midway between side and shoulder level.  In addition, Diagnostic Code 5202 provides for an 80 percent disability rating for loss of head of the humerus; a 60 percent rating for nonunion of the humerus; a 50 percent rating for fibrous union of the humerus; and a 30 percent rating for recurrent dislocation of the humerus at the scapulo-humeral joint with frequent episodes and guarding of all arm movements.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  Malunion of the humerus causing marked deformity warrants a 30 percent rating under Diagnostic Code 5205.  Id.

The Board further notes that when evaluating musculoskeletal disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension (C&P) Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's or spine's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

Additionally, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In this case, the Board notes that the examiner properly conducted an evaluation of the Veteran's physical condition at the time of the February 2008 VA examination but looks in particular to statements made by the Veteran at her January 2012 hearing, in which she stated that her right shoulder disability has worsened significantly since her last VA examination, which occurred more than three years ago.  In addition, the Veteran has been afforded no VA examination following her May 2008 right shoulder surgery.  There is thus no meaningful way for the Board to evaluate the current condition of the Veteran's right shoulder at any point following the surgery.  The Board thus finds that in light of the above findings, another VA examination is needed to provide current findings with respect to the Veteran's service-connected residuals of right anterior shoulder dislocation with torn glenoid labrum.  In light of this evidence, therefore, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's disability.  See 38 U.S.C.A. § 5103A.

Specifically, the VA medical examiner must conduct range-of-motion testing of the Veteran's right shoulder, addressing the DeLuca requirements, including specific findings pertaining to loss of range of motion in the Veteran's right shoulder due to repetitive motion.  The examiner must identify, in the context of these findings, at what point pain begins in each range of motion and must discuss the presence and extent of the Veteran's current functional impairment due to her service-connected right shoulder disability.  The examiner must discuss whether any diagnosed shoulder disorder is due to or a part of her service-connected disability.  Further, the examiner must discuss whether the Veteran's complaints of numbness and tingling in her right hand and fingers is etiologically linked to her service-connected right shoulder disability.  The examiner must also discuss whether, as theorized in a February 2008 VA treatment note, scar tissue from the Veteran's shoulder surgeries is affecting a nerve or is otherwise causing neurological or other impairment that can be etiologically linked to her service-connected right shoulder disorder.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that she provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.

2.  The AOJ must obtain from the North Florida/South Georgia Veterans Health System any available medical records not currently of record pertaining to the Veteran's evaluation or treatment at any time from October 2008 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

3.  After securing any additional records, the Veteran must be scheduled for VA examination and notified that failure to report to the scheduled examination, without good cause, could result in a denial of her claim.  See 38 C.F.R. § 3.655(b) (2011).  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner must clarify whether there is ankylosis of the Veteran's scapula-humeral articulation, and if so, whether it is favorable, intermediate, or unfavorable.  The examiner must also address the Veteran's limitation of motion in connection with her right shoulder disorder.  The examiner must also address whether there is other impairment of the right humerus, including disability tantamount to a loss of the humerus head, nonunion, fibrous union, or recurrent dislocation of the humerus.  If recurrent dislocation is found, the examiner must address whether there are frequent episodes and guarding of all arm movements.  

The examiner must also assess the extent and impact of any pain and weakness, specifically addressing whether any pain exhibited during range of motion studies functionally limits the Veteran's ability to perform normal working movements.  The examination must include range-of-motion studies.  With regard to range-of-motion testing, the examiner must report at what point (in degrees) pain is elicited, as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination, etc.  All functional losses affecting the right shoulder must be equated to additional loss of motion (stated in degrees beyond any loss of motion shown clinically).

The examiner must discuss whether any other diagnosed shoulder disorder (beyond shoulder dislocation with torn glenoid labrum) is traceable to her service-connected disability.  The examiner must also address the Veteran's complaints of tingling and numbness in her right hand and fingers and provide an opinion as to whether the complained-of numbness and tingling are etiologically associated with her service-connected right shoulder disability.  The examiner must also discuss whether scar tissue from the Veteran's shoulder surgeries is affecting her nerves or otherwise causing neurological or other impairment that can be etiologically linked to her service-connected right shoulder disorder.  The examiner should identify each nerve so affected and describe the neurological symptoms for each nerve as tantamount to mild, moderate, moderately severe or severe incomplete paralysis, or complete paralysis.  (If additional examination is required by a specialist to address any question, such examination should be scheduled.)

A complete rationale must be provided for all opinions expressed.

4.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until she is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

